DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/09/2022.

Examiner's Statement of reason for Allowance

Claims 19-21, 23-31 and 33-38 renumbered as 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a wireless communication terminal, the terminal comprising: a processor; and a communication unit, wherein the processor is configured to: select an orthogonal frequency division multiple access(OFDMA) random access backoff(OBO) counter within a range of a contention window, and receive a trigger frame including resource allocation information, select a resource unit among one or more resource units allocated based on the resource allocation information, and perform carrier sensing on a channel containing the selected resource unit when a specific field included in the trigger frame indicates performing the carrier sensing, wherein the OBO counter is decremented by a number of the one or more resource units, and wherein the OBO counter is set to ‘0’ when a value of the OBO counter is smaller than a number of the one or more resource units.
The closest prior art, as previously recited, Stacey et al. (US 2016/0227579 A1), Choi et al. (US 2018/0167882 A1), Li et al. (US 2019/0069299 A1), Kim et al. (US 2018/0302924 A1), are also generally directed to various aspects of generating a backoff count value.  However, none of Stacey, Choi, Li, Kim teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 19 and 29.  For example, none of the cited prior art teaches or suggest the steps of perform carrier sensing on a channel containing the selected resource unit when a specific field included in the trigger frame indicates performing the carrier sensing, wherein the OBO counter is decremented by a number of the one or more resource units, and wherein the OBO counter is set to ‘0’ when a value of the OBO counter is smaller than a number of the one or more resource units.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478